DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 2021 August 06 has been reconsidered in view of the allowability of claims to the elected invention and is hereby withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Erik A. Wright (Applicant’s Attorney) on 2021 December 07.

Amend claim 1 to include the limitations of claims 6 and 7 as follows:
1.	A heat exchanger header configured to receive a first fluid, the header comprising: 
a tubular primary fluid channel oriented along a first axis and having a first cross- sectional area; 

a second branched region adjacent to each of the secondary fluid channels, each of the second branched regions fluidly connected to a plurality of tubular tertiary fluid channels, each having a third cross-sectional area; 
wherein the second cross-sectional area is greater than the third cross-sectional area[[.]];
wherein the first cross-sectional area is defined by a first radius (r1), the second cross-sectional area is defined by a second radius (r2), and the third cross-sectional area is defined by a third radius (r3); and
wherein the relationship between the primary fluid channel and each of the secondary fluid channels follows the equation r1x = Σ r2x where x falls within the range of 1.5 to 3.5, and wherein the relationship between each of the secondary fluid channels and each of the tertiary fluid channels follows the equation r2x = Σ r3x where x falls within the range of 1.5 to 3.5.

Claim 6 is CANCELED
Claim 7 is CANCELED
Amend claim 8 to depend from claim 1.
Amend claim 10 to depend from claim 1.


Amend claim 11 to include the limitations of claims 17 and 18 as follows:
11.	A heat exchanger comprising: 
an inlet header configured to receive a first fluid, the inlet header comprising: 
a tubular primary fluid channel oriented along a first axis and having a first cross-sectional area; 
a first branched region downstream of and adjacent to the primary fluid channel, the first branched region fluidly connected to a plurality of tubular secondary fluid channels, each having a second cross- sectional area; and 
a second branched region downstream of and adjacent to each of the secondary fluid channels, each of the second branched regions fluidly connected to a plurality of tubular tertiary fluid channels, each having a third cross-sectional area; 
an outlet header in fluid communication with the inlet header, the outlet header comprising: 
a tubular primary fluid channel oriented along the first axis and having a first cross-sectional area; 
a first branched region upstream of and adjacent to the primary fluid channel, the first branched region fluidly connected to a plurality of tubular secondary fluid channels, each having a second cross- section area; and 
a second branched region upstream of and adjacent to each of the secondary fluid channels, each of the second branched regions fluidly connected to a plurality of tubular tertiary fluid channels, each having a third cross-sectional area; 
;[[.]]
wherein the first cross-sectional areas are defined by a first radius (r1), each of the second cross-sectional areas are defined by a second radius (r2), and each of the third cross-sectional areas are defined by a third radius (r3); and
wherein the relationship between the inlet header and outlet header primary fluid channels and each of the inlet header and outlet header secondary fluid channels follows the equation r1x = Σ r2x where x falls within the range of 1.5 to 3.5, and wherein the relationship between each of the inlet header and outlet header secondary fluid channels and each of the inlet header and outlet header tertiary fluid channels follows the equation r2x = Σ r3x where x falls within the range of 1.5 to 3.5.

Claim 17 is CANCELED
Claim 18 is CANCELED
Amend claim 19 to depend from claim 11.
Amend claim 20 to depend from claim 11.

Allowable Subject Matter
Claims 1-5, 8-16, and 19-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763